Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 06/03/2021.
Claims 13-21 and 32-35 have been previously withdrawn by the applicants in view of restrictions requirements.
Claims 1-12 and 22-31 are pending. 


Examiner’s Interview
In view of the compact prosecution, examiner proposed a claim amendment to David B. Walker (on 07/19/2021) to place the application in condition for allowance. On 07/22/2021 David B. Walker notified that applicants would like to see an office action at this time.


Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,528,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the deepest call stack" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear that if ‘the deepest call stack’ is the ‘call stack’ as it appeared in claim 22 are same.
	Clarification and/or correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 22-31 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one 
The claim recites displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For trace events which represent function calls, processing said trace events by a computerized rendering engine to assign a color to each said trace event; and when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device, processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement risk in financial transactions (Alice Corp.) Claim 1 describes displaying a visualization of the execution history 
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions. The recitation of a computerized rendering engine amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of a computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Claim 1 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 2, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claims 3 and 8 is directed to displaying a visualization of the execution history of a thread in a trace event stream, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace event. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement risk in financial transactions (Alice Corp.) Claims 3 and 8 describes wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of 
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the displaying a visualization of the execution history of a thread in a trace event stream, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace event. The recitation of a computerized rendering engine limitations amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Claims 3 and 8 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 4-7 and 9-12, the claims do not remedy claims 3 and 8 respectively and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim 22 is directed to resize a first number of call stack graphs to fit within a first amount of space on a display device. The claimed system is therefore directed to a statutory category, i.e., a method.

Setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement risk in financial transactions (Alice Corp.) Claim 22 describes setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs and therefore is directed to an abstract idea.
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the r setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs. The recitation of a computerized rendering engine limitations amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not 
Claim 22 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 23-31, the claims do not remedy claim 22 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4, 22-28, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5862381 to Advani et al.
Per claim 3:
Advani discloses:
(Col. 3, lines 38-40 “a method of graphically displaying trace data using a visualization tool” note here that trace data are from  during program execution thus includes one or more threads, see col. 1, lines 13-24), 
wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device (Col. 5, lines 4-22 “the graphics processor produces a pixel map (pixmap) from trace data… the input devices… event data will appear to progress in a time sequential manner through the window”), 
processing said plurality of trace events by a computerized rendering engine to assign a first color to said pixel-unit of execution (Col. 8, lines 25-35 “events are displayed in a color which contrasts with a color used to display receive events. For example, display 500 may use green pixels to represent send events and red pixels to represent receive events”), 
wherein said first color is associated with said plurality of trace events (Col. 8, lines 28-30 “display 500 may use green pixels to represent send events”).




Per claim 4:
Advani discloses:
4. The method of claim 3, further comprising displaying a plurality of trace event streams of a plurality of said threads (Col. 3, lines 38-40 “a method of graphically displaying trace data using a visualization tool” note here that trace data are from  during program execution thus includes one or more threads, see col. 1, lines 13-24).



Per claim 22:
Advani discloses:
22. A computer-implemented method to resize a first number of call stack graphs by a computerized rendering engine to fit within a first amount of space on a display device, comprising: 
setting a graph size to (Col. 7, lines 3-7 “data structure is converted into a pixmap and displayed in window (300). The first data structure is displayed at time-line (340). As new events are created, the data is refreshed and new display items appear” note here that as new event are created the display is refreshed, thus resizing the graph size display) a fraction of said first amount of space (Col. 6, lines 7-24 “each pixmap generator (240, 240, . . . 240)… corresponding event history Storage into a pixmap. , wherein said fraction is one over said first number of call stack graphs (Col. 7, lines 55-60 “produce multiple windows on a single screen… creates instantaneous displays, such as pie charts, bar graphs and the like”).



Per claim 23:
Advani discloses:
23. The method of claim 22, wherein said first amount of space is predetermined (Col. 7, lines 9-12 “depicts the state of window (300) after enough events have been processed and displayed to fill the window. As each event is representatively displayed at time-line (340), graph (405) moves to the left” note here that the graph is moving to the left, e.g., the space is predetermined to fill events).




Per claim 24:
Advani discloses:
24. The method of claim 22, wherein said first amount of space is set manually by a user (Col. 7, lines 15-16 “It is possible for the user then to scroll backwards or forwards to look at a new Subrange”).



Per claim 25:
Advani discloses:
25. The method of claim 22, wherein said first amount of space is set to allow for the deepest call stack that is visible on said display device when said first amount of space is set (Col. 6, lines 7-24 “each pixmap generator (240, 240, . . . 240)… corresponding event history Storage into a pixmap. Each pixmap will ultimately become Single display within a window portrayed on the monitor… Each pixmap generator Stores its respective pixmap in an assigned memory Space Symbolized by buffers (235, 235, . . . 235)”).





Per claim 26:
Advani discloses:
26. The method of claim 22, wherein said first amount of space is set to be relative to the amount of space available on said display device (Col. 6, lines 17-19 “Each pixmap generator produces a pixmap that corresponds to the Specific display Selected by the user” note here since specific display is selected which implies the space availability).



Per claim 27:
Advani discloses:
27. The method of claim 22, wherein said first amount of space is set to be equal to the amount of space available on said display device (Col. 7, lines 9-13 “state of window (300) after enough events have been processed and displayed to fill the window… displayed at time-line (340), graph (405) moves to the left”).






Per claim 28:
Advani discloses:
28. The method of claim 22, wherein said first amount of space is set to be equal to a portion of the amount of space available on said display device (Col. 7, lines 9-13 “state of window (300) after enough events have been processed and displayed to fill the window… displayed at time-line (340), graph (405) moves to the left”).



Per claim 8:
Advani discloses:
8. A computer-implemented method for displaying a visualization of the execution history of a thread in a call stack graph (Col. 3, lines 38-40 “a method of graphically displaying trace data using a visualization tool” note here that trace data are from  during program execution thus includes one or more threads, see col. 1, lines 13-24), wherein when a plurality of function calls occur within a given call stack level in a time range represented by one pixel-unit of execution on a display device (Col. 5, lines 4-22 “the graphics processor produces a pixel map (pixmap) from trace data… the input devices… event data will appear to progress in a time sequential manner through the window”), processing said more than one function calls by a computerized rendering engine to assign a first color to said pixel-unit of execution (Col. 8, , wherein said first color is associated with said plurality of function calls (Col. 8, lines 28-30 “display 500 may use green pixels to represent send events”).



Per claim 9:
Advani discloses:
9. The method of claim 8, further comprising displaying a plurality of call stack graphs of a plurality of said threads (Col. 3, lines 38-40 “a method of graphically displaying trace data using a visualization tool” note here that trace data are from  during program execution thus includes one or more threads, see col. 1, lines 13-24).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5862381 to Advani et al. in view of Published document written by GANSNER et al.
Per claim 1:
Advani discloses:
1. A computer-implemented method for displaying a visualization of the execution history of one or more threads in a call stack graph (Col. 3, lines 38-40 “a method of graphically displaying trace data using a visualization tool” note here that trace data are from  during program execution thus includes one or more threads, see col. 1, lines 13-24), comprising: 
for trace events which represent function calls (Col. 1, lines 29-35 “data indicative of various functions…during program execution… stored data into a historical file known as a trace file”), processing said trace events by a computerized rendering engine to assign a color to each said trace event (Col. 8, lines 26-28 “events are displayed in a color which contrasts with a color used to display receive events”); and 
(Col. 5, lines 4-22 “the graphics processor produces a pixel map (pixmap) from trace data… the input devices… event data will appear to progress in a time sequential manner through the window”), 
processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution (Col. 8, lines 25-35 “events are displayed in a color which contrasts with a color used to display receive events. For example, display 500 may use green pixels to represent send events and red pixels to represent receive events”).

Advani does not explicitly discloses comprises a blend of the colors of said plurality of functions.
However, GANSNER discloses in an analogous computer system comprises a blend of the colors of said plurality of functions (Page 1224 “Colorize output is shown in Figure 12… nodes interconnect up the graph, the colors blend, giving a visual clue (even on the monochrome figure here) as to where an application fits among the family divisions”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of comprises a blend of the colors of said plurality of functions as taught by GANSNER into the method of visualization tool for creating graphic displays of trace data as taught by Advani. The a blend of the colors of said plurality of functions to provide an efficient technique for having blend of colors to differentiate the displayed data from one another and to ease of visualization.
 


Per claim 2:
Advani discloses:
2. The method of claim 1, further comprising displaying a plurality of call stack graphs of a plurality of said threads (Col. 3, lines 38-40 “a method of graphically displaying trace data using a visualization tool” note here that trace data are from  during program execution thus includes one or more threads, see col. 1, lines 13-24).



Per claim 5:
Advani discloses:
5. The method of claim 3, wherein each of said plurality of trace events is associated with a color corresponding to its trace event (Col. 8, lines 28-32 “display 500 may use green pixels to represent send events and red pixels to represent receive events”).

Advani does not explicitly discloses wherein said first color is a blend of said colors corresponding to said trace events.
However, GANSNER discloses in an analogous computer system wherein said first color is a blend of said colors corresponding to said trace events (Page 1224 “Colorize output is shown in Figure 12… nodes interconnect up the graph, the colors blend, giving a visual clue (even on the monochrome figure here) as to where an application fits among the family divisions”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said first color is a blend of said colors corresponding to said trace events as taught by GANSNER into the method of visualization tool for creating graphic displays of trace data as taught by Advani. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said first color is a blend of said colors corresponding to said trace events to provide an efficient technique for having blend of colors to differentiate the displayed data from one another and to ease of visualization.



Per claim 6:
The wherein said blend is taugh by GANSNER as applied to above in claim 5 and further, Advani discloses:
(Col. 9, lines 28-30 “record in the trace file is read, the Strip corresponding to the record's processor id number is advanced by a number of pixels proportional”; Col. 9, lines 36-39 “average processor utilization value is calculated”).


Per claim 7:
The wherein said blend is taugh by GANSNER as applied to above in claim 5 and further, Advani discloses:
7. The method of claim 5, wherein taking the average of said colors (Col. 9, lines 44-48 “the average processor value graph is further enveloped in a shaded region of a third color which extends from one standard deviation above it to one standard deviation below it”).


Per claim 10:
Advani discloses:
10. The method of claim 8, wherein each of said plurality of function calls is associated with a color corresponding to its function (Col. 8, lines 28-32 “display 500 may use green pixels to represent send events and red pixels to represent receive events”).

color is a blend of said colors corresponding to said functions.
However, GANSNER discloses in an analogous computer system wherein said first color is a blend of said colors corresponding to said functions (Page 1224 “Colorize output is shown in Figure 12… nodes interconnect up the graph, the colors blend, giving a visual clue (even on the monochrome figure here) as to where an application fits among the family divisions”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said first color is a blend of said colors corresponding to said functions as taught by GANSNER into the method of visualization tool for creating graphic displays of trace data as taught by Advani. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said first color is a blend of said colors corresponding to said functions to provide an efficient technique for having blend of colors to differentiate the displayed data from one another and to ease of visualization.



Per claim 11:
The wherein said blend is taugh by GANSNER as applied to above in claim 10 and further, Advani discloses:
(Col. 9, lines 28-30 “record in the trace file is read, the Strip corresponding to the record's processor id number is advanced by a number of pixels proportional”; Col. 9, lines 36-39 “average processor utilization value is calculated”).



Per claim 12:
The said blend comprises is taugh by GANSNER as applied to above in claim 10 and further, Advani discloses:
12. The method of claim 10, wherein taking the average of said colors (Col. 9, lines 44-48 “the average processor value graph is further enveloped in a shaded region of a third color which extends from one standard deviation above it to one standard deviation below it”).


Allowable Subject Matter
The combination limitations of Claims 29-31 objected to as being dependent upon a rejected base claim 24 and 29, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Rejected under 35 U.S.C. § 101
Examiner would like to reiterate the arguments related to 35 U.S.C. § 101 rejections. In response to applicants arguments that Contrary to the Examiner's assertions, however, Claims 1-12 and 22-31 cannot, as a practical matter, be performed entirely in a human's mind. To begin with, the systems and methods described in the instant application clearly are directed, exemplary embodiments, to visualization of trace data generated by "a typical large software program," an environment in which "billions of trace events may occur every second." See Application at [0014]. For at least any of the above independent reasons, the rejection of claims 1-12 and 22-31 under 35 U.S.C. § 101 should be reversed.
	Examiner respectfully disagrees. Examiner agrees that visualization of trace data generated by "a typical large software program," however, the claim language is displaying the already generated trace data NOT generating the trace data first. The system/method of the claimed invention the trace data is already provided the generated trace data for displaying only. No claim steps provides how the data is displaying/color is assigned/ how processing function call processed. Claim 1 describes displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions and therefore is directed to an abstract idea.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193